DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-38 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2008/0058416 (‘416) in view of Gilpin et al., Biol Psychiatry, 2015;77(10):859-869.  Both references are of record in the IDS filed 7/19/2021.
‘416 teaches a method of treating anxiety by using ketogenic materials including ketone salts and esters(see [0007]-[0009] and claims 1-8). Among the suitable ketogenic agents, medium chain triglyceride and acetoacetyl butandiol are taught (see Table 1 and claims 2-5)). ‘416 teaches the typical dosage of the ketogenic materials as up 5mg to 5g/kg/dose (see [0012]). ‘416 teaches the ketogenic materials as required to produce ketosis such that the total concentration of acetoacetate and 3-hydroxybutyrate in the blood to be 0.1 to 30mM (see claims 1-2). 
‘416 does not expressly teach medium chain triglycerides and ketones salts being administered together.  ‘416 does not expressly teach the herein claimed dosage and dosing regimen. ‘416 does not expressly teach the anxiety as associated with conditioned fear regulated within the central amygdala.
Gilpin et al. teaches central amygdala plays a central role in physiological and behavioral responses to fearful stimuli (see the abstract).
It would have been obvious to one of ordinary skill in the art to employ medium chain triglycerides and ketones salts together, in the herein claimed dosage and dosing, in a method of treating anxiety.
One of ordinary skill in the art would have been motivated to employ medium chain triglycerides and ketones salts together, in the herein claimed dosage and dosing, in a method of treating anxiety. Since the herein claimed ketogenic agents (i.e., medium chain triglyceride and ketone salts) are known to be useful in treating anxiety individually, concomitantly employing both agents together for treating the very same disorder would be considered as prima facie obvious (see In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).  In addition, anxiety is well known to be associated with fearful stimuli and is regulated in central amygdala.  
Furthermore, the herein claimed dosage of the actives are encompassed by the dosage disclosed in ‘416. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The dosage is being adjusted according to the desired serum level of acetoacetate and 3-hydroxybutyrate. In addition, when multiple dosages are administered, the daily dosage of the ketogenic agents would be similar to the herein claimed daily dosage.  Moreover, since anxiety is a chronic condition, administering the herein claimed agents chronically or sub-chronically in the treatment of anxiety would be seen as obvious. 

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627